Exhibit 10.05



 

LOAN PURCHASE AGREEMENT

This Loan Purchase Agreement (“Agreement”), dated as of April 15, 2019 (the
“Effective Date”), between GACP Finance Co., LLC., a Delaware limited liability
company (the “Seller”), Foris Ventures, LLC, a Delaware limited liability
company (the “Purchaser”) and Borrower (as defined below), solely for purposes
of Sections 3.03 and 4.03.

 

 

RECITALS

A. The Seller has extended credit (the “Loan”) to Borrower in the original
principal amount of Thirty-Six Million Dollars ($36,000,000.00) pursuant to that
certain Loan and Security Agreement, dated as of June 29, 2018, as modified by
that certain First Modification Agreement, effective as of June 29, 2018 and as
amended pursuant to that certain Amendment No 1 to Loan Agreement, effective as
of August 24, 2018, that certain Amendment No 2 to Loan Agreement, effective as
of September 30, 2018, that certain Amendment No 3 to Loan Agreement, effective
as of December 14, 2018 and that certain Amendment No 4 to Loan Agreement
(“Amendment No 4”), effective as of April 4, 2019 (the “Loan Agreement”), each
by and among by Amyris, Inc., a Delaware corporation (“Parent”), each
“Subsidiary Guarantor” party thereto (together with Parent, “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (collectively, referred to as “Lender”) and Seller, in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”) and evidenced by that certain Secured Term Promissory Note, dated
as of June 29, 2018, by Borrower in favor of Seller (the Note, and together with
the Loan Agreement and the following documents, the “Loan Documents”):

(i) Joinder Agreement, dated June 29, 2018, by and between Amyris Fuels, LLC, a
Delaware limited liability company (“Fuels”), and Seller;

(ii) Joinder Agreement, dated October 2, 2018, by and between Amyris Clean
Beauty LLC, a Delaware limited liability company (“Clean Beauty”), and Seller;

 

(iii) Joinder Agreement, dated February 8, 2019, by and between AB Technologies
LLC, a Delaware limited liability company (“AB Tech”), and Seller;

(iv) Amended and Restated Fee Letter, dated November 14, 2018, by and between
Borrower and Seller;

(v) Grant of Patent Security Interest, dated June 29, 2018, by Parent in favor
of and Seller;

(vi) Grant of Patent Security Interest, dated June 29, 2018, by Fuels in favor
of and Seller;

 



 

 

(vii) Grant of Trademark Security Interest, dated June 29, 2018, by Parent in
favor of and Seller;

(xviii) Grant of Trademark Security Interest, dated June 29, 2018, by Fuels in
favor of and Seller;

(ix) Grant of Copyright Security Interest, dated June 29, 2018, by Parent in
favor of and Seller;

(x) Grant of Copyright Security Interest, dated June 29, 2018, by Fuels in favor
of and Seller;

(xi) Pledge Agreement, dated June 29, 2018, by and between Borrower and Seller,
as amended by Amendment No. 1 to Pledge Agreement dated October 2, 2018,

 

(xii) Joinder Agreement to Pledge Agreement, dated February 8, 2019, by and
between Clean Beauty and Seller;

(xiii) Joinder Agreement to Pledge Agreement, dated February 8, 2019, by and
between AB Tech and Seller;

(xiv) Notice of Pledge Agreement by Parent, dated June 29, 2018, in respect of
AB Tech;

(xv) Notice of Pledge Agreement by Parent, dated June 29, 2018, in respect of
Amyris Bio Products Portugal, Unipessoal, LDA;

(xxii) Notice of Pledge Agreement by Parent, dated June 29, 2018, in respect of
Fuels;

(xvi) Notice of Pledge Agreement by Parent, dated June 29, 2018, in respect of
SMA Industria Quimica LTDA;

(xvii) Notice of Pledge Agreement by Parent, dated October 2, 2018, in respect
of Clean Beauty;

(xviii) Notice of Pledge Agreement by Parent, dated February 8, 2019, in respect
of Amyris Brotas Fermentacao de Performance Ltda.

(xix) Notice of Pledge Agreement by AB Tech, dated February 8, 2019, in respect
of Amyris Brotas Fermentacao de Performance Ltda.

(xx) Notice of Pledge Agreement by Clean Beauty, dated February 8, 2019, in
respect of Amyris Biossance do Brasil Comercio de Cosmeticos Ltda.

(xxi) Notice of Pledge Agreement by AB Tech, dated February 8, 2019, in respect
of Amyris Biossance do Brasil Comercio de Cosmeticos Ltda.



 

 

(xxii) Notice of Pledge Agreement by AB Tech, dated February 8, 2019, in respect
of Amyris Biotechnologia do Brasil Ltda.

(xxiii) Irrevocable Proxy Coupled with Interest, dated June 29, 2018, by Parent
in respect of AB Tech;

(xxiv) Irrevocable Proxy Coupled with Interest, dated June 29, 2018, by Parent
in respect of Amyris Bio Products Portugal, Unipessoal, LDA;

(xxv) Irrevocable Proxy Coupled with Interest, dated June 29, 2018, by Parent in
respect of Fuels;

(xxvi) Irrevocable Proxy Coupled with Interest, dated June 29, 2018, by Parent
in respect of SMA Industria Quimica LTDA;

(xxvii) Irrevocable Proxy Coupled with Interest, dated October 2, 2018, by
Parent in respect of Clean Beauty;

(xxviii)Irrevocable Proxy Coupled with Interest, dated February 8, 2019, by
Clean Beauty in respect of Amyris Biossance do Brasil Comercio de Cosmeticos
Ltda;

(xxxix) Irrevocable Proxy Coupled with Interest, dated February 8, 2019, by AB
Tech in respect of Amyris Biossance do Brasil Comercio de Cosmeticos Ltda;

(xl) Irrevocable Proxy Couple with Interest, dated February 8, 2019, by AB Tech
in respect of Amyris Biotechnologia do Brasil Ltda;

(xli) Irrevocable Proxy Couple with Interest, dated February 8, 2019, by AB Tech
in respect of Amyris Brotas Fermentacao de Performance Ltda.

(xlii) Irrevocable Proxy Couple with Interest, dated February 8, 2019, by Parent
in respect of Amyris Brotas Fermentacao de Performance Ltda.

(xliii) UCC 1 Financing Statement naming Amyris, Inc. as Debtor and Assignor as
Secured Party, filed with the Delaware Secretary of State, file number 2018
4480998, file date June 29, 2018, as amended by UCC 3 Financing Statement naming
Amyris, Inc. as Debtor and Assignor as Secured Party, filed with the Delaware
Secretary of State, file number 2018 8186262, file date December 17, 2018;

(xliv) UCC 1 Financing Statement naming Amyris Fuels, LLC as Debtor and Assignor
as Secured Party, filed with the Delaware Secretary of State, file number 2018
4481145, file date June 29, 2018;

(xlv) UCC 1 Financing Statement naming Amyris Clean Beauty LLC as Debtor and
Assignor as Secured Party, filed with the Delaware Secretary of State, file
number 2018 6821769, file date October 3, 2018;



 

 

(xlvi) UCC 1 Financing Statement naming AB Technologies LLC as Debtor and
Assignor as Secured Party, filed with the Delaware Secretary of State, file
number 2019 1279475, file date February 22, 2019;

(xlvii) Deposit Account Control Agreement effective as July 6, 2018, between
Seller, Parent and Bank of the West (“Parent Control Agreement”);

(xlviii) Deposit Account Control Agreement effective as July 8, 2018, between
Seller, Fuels and Bank of the West (“Fuels Control Agreement” and together with
the Parent Control Agreement, the (“Control Agreements”); and

(xlix) all other notices, certificates, agreements, instruments or other
documents entered into in connection with the Note, the Loan Agreement or any of
the foregoing.

B. The Purchaser has agreed to purchase from the Seller, and the Seller has
agreed to sell to Purchaser, the Loan and all documents and assets related
thereto, on the terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller
hereby agree as follows:

 

ARTICLE I -TERMS OF PURCHASE AND SALE

Section 1.01 Agreement to Purchase. Subject to the terms and conditions set
forth in this Agreement, on the Closing Date (defined below), the Purchaser
hereby agrees to purchase, and the Seller hereby agrees to irrevocably sell, all
right, title and interest of the Seller in (a) the Loan, (b) the Loan Documents,
(c) all existing collateral for the Loan, including the Collateral (as defined
in the Loan Agreement), (d) all of the Seller’s rights and obligations as the
“Agent” and a “Lender” (or similar defined term) under the Loan Agreement and
the other Loan Documents and any other documents or instruments delivered
pursuant thereto to the extent related to, (e) to the extent permitted by
applicable law, all suits, claims, causes of action and any other right of the
Seller against any Person, whether known or unknown, arising under or with
respect to the Loan Agreement, any other Loan Document, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or otherwise based on or related to any of the foregoing, including, but not
limited to, contract claims, statutory claims, tort claims, malpractice claims
and all other claims at law or in equity with respect to the rights and
obligations sold and assigned pursuant to this Agreement and (f) all future
claims against Borrower or other persons liable for the repayment of the Loan or
the performance of the Borrower’s obligations under the Loan, including, without
limitation, any guarantor. In addition, any and all tax and insurance escrows or
reserves held by the Seller on account of the Loan as of the Closing Date shall
be transferred to the Purchaser as of the Closing Date.

Section 1.02 Purchase Price. The total purchase price which Purchaser agrees to
pay for the Loan and related assets set forth in Section 1.01 hereof is
$38,841,416.67 (the “Purchase Price”), payable as follows:



 

 

(a) No later than 5:00 p.m. (Pacific Standard Time) on the Closing Date,
Purchaser shall deliver $38,445,500.00, in respect of the following:

Principal: $36,000,000.00 Accrued and unpaid interest: $292,500.00 Make-Whole
payment: $1,073,000.00 Prepayment fee: $1,080,000.00



to the Seller by wire transfer of immediately available funds to the account set
forth below:

City National Bank

555 South Flower Street

Los Angeles, CA 90071

ABA

Acct #

Acct Name



 

(b) No later than 5:00 p.m. (Pacific Standard Time) on the Closing Date,
Purchaser shall deliver $65,000.00 in respect of outstanding invoices and fees
related to the Loan Documents by wire transfer of immediately available funds to
the account set forth below:

 

JPMorgan Chase Bank N.A.

201 N. Central Avenue

Phoenix, AZ 85004

ABA

Acct #

Acct Name

Reference



 

(c) No later than 5:00 p.m. (Pacific Standard Time) on the Closing Date,
Purchaser shall deliver $30,500.00 in respect of outstanding invoices for
intellectual property appraisal work completed through March 18, 2019 by wire
transfer of immediately available funds to the account set forth below:

 

Wells Fargo Bank, N.A.

21255 Burbank Blvd.

Woodland Hills, CA 91367

ABA

Acct #

Acct Name

Reference



 

Section 1.03 Closing. The closing of the purchase contemplated by this Agreement
will be conducted either (i) by telephone, confirmed by letter, facsimile or
wire as the

 

 

parties may agree, or (ii) conducted in person, at such place as the parties
agree at 10:00 a.m. Pacific Standard Time on April 15, 2019, or such earlier
date as may be mutually acceptable to the Seller and the Purchaser (the “Closing
Date”).

Section 1.04 Sale of Loan. Simultaneously with the payment of the Purchase Price
by the Purchaser on the Closing Date, Seller will irrevocably sell, assign,
transfer and convey to the Purchaser on the Closing Date, and the Purchaser will
purchase, assume and accept on the Closing Date, all rights, title, interests
and obligations of the Seller, as of the Closing Date, in, to and under the
Loan, the Loan Documents, all existing collateral for the Loan, including the
Collateral (as defined by the Loan Agreement, all of the Seller’s rights and
obligations as the “Agent” and a “Lender” (or similar defined term) under the
Loan Agreement and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to, to the extent
permitted by applicable law, all suits, claims, causes of action and any other
right of the Seller against any Person, whether known or unknown, arising under
or with respect to the Loan Agreement, any other Loan Document, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or otherwise based on or related to any of the foregoing,
including, but not limited to, contract claims, statutory claims, tort claims,
malpractice claims and all other claims at law or in equity with respect to the
rights and obligations sold and assigned pursuant to this Agreement and all
future claims against any Borrower or other persons liable for the repayment of
the Loan or the performance of the Borrower’s obligations under the Loan,
including, without limitation, any guarantor, and in connection therewith, the
Seller shall execute and deliver to the Purchaser such documents as may be
required to transfer all of Seller’s interest in the Loan to Purchaser,
including, without limitation, the Closing Documents listed in Section 2.02
below. It is understood and agreed that Purchaser is not assuming, and will not
be liable for, any liabilities or obligations or actions or inactions of Seller
with respect to any Loan or Loan Document with respect to any period of time
prior to the Closing Date.



ARTICLE II -CLOSING

Section 2.01 Closing Conditions. The obligation of the Purchaser to purchase the
Loan shall be subject to satisfaction of the following conditions on or before
the Closing Date, any of which may be waived by the Purchaser in its sole and
absolute discretion:

(a) the Purchaser shall have received, or the Purchaser’s attorneys shall have
received in escrow, all Closing Documents as specified in Section 2.02 hereof,
in such forms as are required under this Agreement, duly executed by all
signatories, and all other terms, covenants and conditions of this Agreement
shall have been satisfied; and

 

(b) each of the representations and warranties of the Seller contained in this
Agreement shall be true, complete and correct as of the Effective Date and as of
the Closing Date.





 

 

Section 2.02 Closing Documents.



(a) The closing documents for the Loan to be purchased on the Closing Date shall
consist of fully executed originals (unless otherwise indicated) of the
following documents (the “Closing Documents”):

(i) the Note and all intervening allonges and assignments necessary to evidence
a complete chain of title to the Note;

(ii) an Allonge in the form attached as Exhibit A for the Note;

(iii) an Assignment of Note and Ancillary Security Documents in the form
attached as Exhibit B for the Loan; and

(iv) the Loan Documents.

(b) The parties hereto agree that each shall, at its own expense, at any time
and from time to time after the Closing Date, upon the other’s request, do,
execute, acknowledge, and deliver all such further acts and assignments as may
be reasonably requested to carry out the purchase and sale of the Loan and
assignment of rights and obligations thereunder as contemplated by this
Agreement. Seller agrees and consents to the Purchaser filing, on Seller’s
behalf, appropriate documentation, including any UCC-3 filings, to properly
amend or assign all outstanding UCC financing statements related to the Loan.

(c) Seller hereby covenants and agrees, and Purchaser hereby authorizes and
directs Seller, at any time and from time to time after the Closing Date, to (i)
release any dominion and/or control it has noticed under the terms of either of
the Control Agreements prior to the Closing Date and (ii) prior to such release
becoming effective under such Control Agreements, provide prompt instructions to
Bank (as defined in the applicable Control Agreement) concerning the Account (as
defined in the applicable Control Agreement) in accordance with written
instructions provided by Purchaser to Seller, which written instructions may be
delivered by email pursuant to Section 5.04 of this Agreement.

 

(d) Seller hereby covenants and agrees that if an original copy of the Note
should ever come into the Seller’s possession, custody or power, the Seller will
promptly, and without consideration, deliver such original copy of the Note to
Purchaser, together with an Allonge in the form attached as Exhibit A for such
Note.

 

ARTICLE III -DUE DILIGENCE/ PURCHASER’S ACKNOWLEDGMENT

Section 3.01 Representations and Warranties of Seller. The Seller represents,
warrants and covenants to the Purchaser, as of the Effective Date and the
Closing Date, as follows:

(a) Due Organization. The Seller is a Delaware Limited liability company,
validly existing and in good standing under the laws of the State of Delaware.



 

 

(b) Authority. The Seller has the full right and authority to sell, assign and
transfer the Loan and Loan Documents to the Purchaser, and that the Seller has
the full authority to execute, deliver and perform this Agreement and all of the
transactions contemplated hereby. The Seller has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement, and, assuming due authorization, execution and delivery by the
Purchaser, this Agreement constitutes a legal, valid and binding obligation of
the Seller, enforceable against it in accordance with its terms except to the
extent that (i) the enforceability thereof may be limited by federal or state
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought. No notice to or consent of any third party is required
by Seller in connection with the sale of Loan or the Loan Documents by Seller to
Purchaser hereunder, except as those that have already been obtained.

(c) No Conflicts. Neither the execution and delivery of this Agreement by the
Seller nor the Seller’s performance of and compliance with the terms of this
Agreement will conflict with the Seller’s governing documents or constitute a
default under, or result in a breach or acceleration of, any of the Loan
Documents or any other material contract, agreement or other instrument to which
the Seller is a party or which may be applicable to the Seller or its assets or
result in the violation of any law, rule or regulation to which the Seller or
any of its properties are subject.

(d) No Violation of Court Order. The Seller is not in violation of, and the
execution and delivery of this Agreement by the Seller and its performance and
compliance with the terms of this Agreement will not constitute a violation with
respect to, any order, judgment, injunction or decree of any court or any order
or regulation of any federal, state, municipal or governmental agency or
regulatory authority having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
financial condition or the operation of the Seller or its assets or might have
consequences that would materially and adversely affect the performance of its
obligations and duties hereunder.

(e) No Consent. No consent, approval, authorization or order of, or filing or
registration with, any state or federal court or governmental or regulatory
agency or body is required for the consummation by the Seller of the
transactions contemplated herein other than those consents, approvals,
authorizations or orders already obtained by Seller and copies of which have
been provided to the Purchaser.

(f) Ownership. Seller represents and warrants to the Purchaser that the Seller
is the legal and beneficial owner of the Loan and Loan Documents, that the
Seller has not transferred, assigned or hypothecated its interest in the Loan or
Loan Documents, that the Seller is the sole owner of the Loan and Loan Documents
free and clear of any ownership, security or participation interest in the Loan
in favor of any other person. Upon the payment of the Purchase Price by the
Purchaser, the Purchaser will own the Loan and the Loan Documents free and clear
of any lien, encumbrance, security interest,





 

 

pledge, charge or claim. The Loan does not constitute all or substantially all
of the assets of the Seller.

 

(g) No Release. The liens on the Loan have not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and all collateral with respect
to the Loan has not been released from the lien, in whole or in part, nor has
any instrument been executed that would effect any such satisfaction,
cancellation, subordination, rescission or release.

 

(h) Bankruptcy. Seller (i) is not currently insolvent, nor will Seller be
rendered insolvent by virtue of making the payments required hereunder, (ii) has
no present intent to file any voluntary petition in bankruptcy under any Chapter
of the Bankruptcy Code, (iii) has no present intent to seek relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
federal, state or local law or in equity, and (iv) has no present intent to
cause the Loan or the Loan Documents to be the subject of or attached in
connection with any bankruptcy or insolvency proceedings or the property of any
bankruptcy or insolvency estate.

 

(i) Obligations. The present unpaid balance of the Obligations as of April 15,
2019 is as set forth in Section 1.02(a) above.

 

(j) Loan Documents. Seller has provided true and correct copies of all principal
or material Loan Documents to Purchaser.

 

(k) Security Interest. Seller has not released the Borrower from the security
interest granted under the Loan Documents in the Collateral (as defined in the
Loan Agreement). Seller has not terminated or released any financing statements
filed

 

against the Borrower or any other instruments or perfection. To the Seller’s
knowledge,

the Loan is secured by and the security interest granted under the Loan
Documents is a first priority perfected security interest in the Collateral (as
defined in the Loan Agreement) to the extent such first priority security
interest can be perfected by the filing of a financing statement in the
appropriate office or jurisdiction. To the Seller’s knowledge, all financing
statements and other instruments of perfection have been duly recorded or filed
in the appropriate office or jurisdiction and remain in full force and effect
and have not expired or been terminated, amended (as to an amendment, other than
pursuant to an amendment that has disclosed to Purchaser by Seller), or assigned
or transferred to a third party.

(l) Note. To the knowledge of Seller, there does not currently exist, and Seller
is not in possession of, an original “wet ink” copy of the Note.

Section 3.02 Representations and Warranties of Purchaser. The Purchaser
represents, warrants and covenants to the Seller as follows:

(a) Due Organization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 



 

 

(b) Authority. The Purchaser has the full authority to execute, deliver and
perform this Agreement and all of the transactions contemplated hereby. The
Purchaser has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement, and, assuming due
authorization, execution and delivery by the Seller, this Agreement constitutes
a legal, valid and binding obligation of the Purchaser, enforceable against it
in accordance with its terms except to the extent that (i) the enforceability
thereof may be limited by federal or state bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought.

 

(c) No Conflicts. Neither the execution and delivery of this Agreement by the
Purchaser nor the Purchaser's performance of and compliance with the terms of
this Agreement will conflict with the Purchaser’s governing documents or
constitute a default under, or result in a breach or acceleration of any
material contract, agreement or other instrument to which the Purchaser is a
party or which may be applicable to the Purchaser or its assets or result in the
violation of any law, rule or regulation to which the Purchaser or any of its
properties are subject.

 

(d) No Violation of Court Order. The Purchaser is not in violation of, and the
execution and delivery of this Agreement by the Purchaser and its performance
and compliance with the terms of this Agreement will not constitute a violation
with respect to, any order, judgment, injunction or decree of any court or any
order or regulation of any federal, state, municipal or governmental agency
having jurisdiction over the Purchaser or its assets, which violation might have
consequences that would materially and adversely affect the financial condition
or the operation of the Purchaser or its assets or might have consequences that
would materially and adversely affect the performance of its obligations and
duties hereunder.



Section 3.03 Representations and Warranties of Borrower. Borrower represents,
warrants and covenants to the Purchaser as follows:

(a) At Borrower’s request, the Purchaser has agreed to purchase the Loan and pay
the amounts set forth in Section 1.02 above in connection with the purchase of
the Loan, all of which Borrower would be required to pay upon acceleration of
the Loan and enforcement of the Loan Documents by the Seller, and Borrower
represents and hereby agrees to repay the Purchaser the amount of the Purchase
Price (as defined above) in excess of $36,000,000.

(b) The debt evidenced by the Loan Agreement and Loan Documents is fully
enforceable against the Borrower and each Subsidiary Guarantor and is not
subject to any defenses, claims, counterclaims or setoffs and is not subject to
any claims for recharacterization or equitable subordination or other similar
equitable remedies or any lender liability claims.

 

 

ARTICLE IV -INDEMNIFICATION

Section 4.01 Indemnification of Purchaser. Seller will indemnify, hold harmless
and defend Purchaser and each of Purchaser’s directors, officers, subsidiaries,
successors and assigns, and affiliates (collectively, the “Purchaser’s
Indemnified Parties”) from and against any and all damage, loss, liability,
cost, claim, or expense (including reasonable legal fees and expenses) incurred
or suffered by Purchaser’s Indemnified Parties (i) arising out of or resulting
from the breach or inaccuracy of any representation or warranty made by the
Seller in this Agreement, (ii) failure to comply with any covenant made by the
Seller in this Agreement, or

(iii) arising out of or resulting from Seller’s ownership of the Loan and the
Loan Documents before the Closing Date or any action or inaction thereon.

Section 4.02 Indemnification of Seller. Purchaser will indemnify, hold harmless
and defend Seller and Seller’s directors, officers, subsidiaries, successors and
assigns, and affiliates (collectively the “Seller’s Indemnified Parties”) from
and against any and all damage, loss, liability, cost, claim, or expense
(including reasonable legal fees and expenses) incurred or suffered by Seller's
Indemnified Parties (i) arising out of or resulting from the breach or
inaccuracy of or failure to comply with any representation, warranty or covenant
made by Purchaser in this Agreement, (ii) arising out of or resulting from
Purchaser’s ownership of the Loan and the Loan Documents on or after the Closing
Date, or (iii) arising out of or resulting from Purchaser’s directions pursuant
to Section 2.02(c).

Section 4.03 Indemnification by Borrower. Borrower will indemnify, hold harmless
and defend Purchaser and each of the Purchaser’s Indemnified Parties from and
against any and all damage, loss, liability, cost, claim, or expense (including
reasonable legal fees and expenses) incurred or suffered by Purchaser’s
Indemnified Parties (i) arising out of or resulting from the breach or
inaccuracy of any representation or warranty made by Borrower in this Agreement,
(ii) failure to comply with any covenant made by Borrower in this Agreement or
(iii) arising out of or resulting from Purchaser's directions pursuant to
Section 2.02(c) made at the request of Borrower.

ARTICLE V -MISCELLANEOUS

Section 5.01 Entire Agreement; Amendments. This Agreement, the other Closing
Documents and that certain Promissory Note, dated as of the date hereof, by
Borrower in favor of Seller contain the entire agreement between the parties
hereto and supersedes any prior agreements relating to the subject matter
hereof. This Agreement may be amended only by written agreement signed by the
parties.

Section 5.02 Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
regard to its choice of law provisions and the obligations, rights and remedies
of the parties hereunder shall be determined in accordance with such laws.



 

 

Section 5.03 Waiver of Trial by Jury. Each of the parties hereby irrevocably
waives any and all rights to trial by jury in any legal proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.

Section 5.04 Notices. Unless otherwise expressly set forth herein, all demands,
notices and communications hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, or sent by reputable overnight
courier electronic mail or facsimile transmission (provided that, in the case of
facsimile transmission, a confirmation copy of the notice shall be delivered by
hand or sent by reputable overnight courier within two (2) days of transmission)
as follows (until notice of a change thereof is given as provided in this
Section 5.04, and actually received by the other party hereto):

(a) If to the Seller, to:

 

GACP FINANCE CO., LLC

Attention:

 

 

Email:

 

Attention:

 

 

Email:

 

Copy to:

 

SNELL & WILMER, L.L.P.

Attention:

 

 

Email:

 

(b) If to the Purchaser, to:

 

FORIS VENTURES, LLC

Attention:

 

 

Email:

 

Copy to:

 

GOODWIN PROCTER LLP

Attention:

 





 

 

Email:



All notices given in accordance with this Section 5.04, are effective if
delivered by hand or mailed by reputable overnight courier, at the time of
delivery, and, if communicated by facsimile, at the time of transmission.

Section 5.05 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then to the extent permitted by law such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
Furthermore, the parties shall in good faith endeavor to replace any provision
held to be invalid or unenforceable with a valid and enforceable provision that
most closely resembles the provision held to be invalid or unenforceable.

Section 5.06 No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action that could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

Section 5.07 Fees and Expenses. Each party will pay the costs of its own counsel
in connection with the execution of this Agreement and the consummation of the
transactions contemplated hereby.

Section 5.08 Confidentiality. Purchaser and Seller will cooperate with each
other in the development and distribution of all news releases and other public
disclosures concerning this Agreement and the transaction contemplated herein
and will not issue any news release or make any other public disclosure without
the prior consent of the other party, unless such is required by law or is in
response to published newspaper or other mass media reports regarding the
transaction contemplated hereby, in which latter event the parties will consult
with each other regarding such responsive public disclosure.

Section 5.09 Counterparts. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original, and such
counterparts, together, shall constitute one and the same agreement.

Section 5.10 Headings. The Section headings are for convenience only and shall
not affect the construction hereof.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 



 

 

IN WITNESS WHEREOF, the Seller, the Purchaser and Borrower have caused their
names to be signed by their respective officers thereunto duly authorized as of
the date first above written.

 

SELLER:GACP Finance Co., LLC, a Delaware limited liability company

 

By:/s/ John Ahn

Name: John Ahn

Title: CEO

 

PURCHASER:FORIS VENTURES, LLC, a Delaware limited liability company

 

By:/s/ Barbara Haeger

Name: Barbara Haeger

Title: CEO

 

 

BORROWER, SOLELY FOR PURPOSES

OF SECTION 3.03 AND 4.03:

Amyris, Inc., a Delaware corporation

 

 

By:/s/ Kathleen Valiasek

Name:______________

Title:______________

 

Amyris Fuels, LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name: ______________

Title: ______________

 

Amyris Clean Beauty LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name:______________

Title:______________

 

AB TECHNOLOGIES LLC, a Delaware limited liability company

 

By:/s/ Kathleen Valiasek

Name:______________

Title:______________

 

 

 

 

